DETAILED ACTION
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome each and every objection previously set forth in non-final office action dated 08/02/2021. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1 and 11. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 11/02/2021, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1 and 11.
       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.                                                      
Claims 1, 3-4, 6, 8, 10-11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang (US 2019/0014681) in view of Kling (US 4,342,068).
Regarding Claim 1, Jang (In Figs 1-6) discloses a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), (Fig 4), the interface comprising: 
a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending from a base (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted in a position relative to the thermal conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T), (Fig 1); 
each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) and terminal pins (terminal pins of 11a), (Fig 4), extending from the housing, and each housing extending in a direction substantially parallel to a plane comprising the PCB beyond an edge of the PCB (Fig 4);  
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and adapted to compressively secure each housing between the clamp bar (100) and a surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4).

Instead Kling (In Figs 1-2) teaches wherein one or more insulative ferrule (42), (Col 3, II. 7-9) positioned between the clamp bar (26) and the surface of the thermally conductive structure (18) and configured to electrically insulate conductive elements of the discrete electronic components (12) from electrical contact or electrical arcing with the thermally conductive structure (18), (Col 3, II. 10-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling with one or more insulative ferrule positioned between the clamp bar and the surface of the thermally conductive structure and electrically insulate conductive elements of the discrete components from electronic components from electrical contact or electrical arcing with the thermally conductive structure to benefit from dissipating heat generated by the electronic component at low cost and simple assembly while enclosing the electronic component so as to safeguard against tampering so as to protect against electrical shock if someone touches the electrical component and preventing arcing between the heat sink, electronic component and the printed circuit board (Kling, Col 1, II. 17-30).

Regarding Claim 3, Jang in view of Kling discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 4, Jang in view of Kling discloses the limitations of claim 3, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 6, Jang in view of Kling discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 8, Jang in view of Kling discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) is integrally formed with the base (10), the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) being mounted to the base (10), (Fig 6).
Regarding Claim 10, Jang in view of Kling discloses the limitations of claim 1, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the base (10) in a 
Regarding Claim 11, Jang (In Figs 1-6) discloses a motor vehicle power electronics system (¶ 2, II. 1-3) having a thermal interface (100), (Fig 3) for a plurality of discrete electronic semiconductor devices (11a), the system comprising: 
a casing (10/20) adapted to enclose the plurality of devices (11a) in an enclosed space (Fig 1), the casing (10/20) having a thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) extending inward into the enclosed space from a wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) of the casing (10); 
a PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) mounted within the enclosed space (Fig 1) and populated with discrete electronic components (discrete electronic component on the PCB such as transformer T); each of the plurality of discrete electronic semiconductor devices (11a) having a housing (housing of 11a) 
a clamp bar (100) secured to the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6) and adapted to compressively secure each housing between the clamp bar and a surface of the thermally conductive structure (¶ 43, II. 1-6) and to maintain thermal contact between a surface of each housing and the surface of the thermally conductive structure (¶ 16, II. 1-4), (Fig 6).
However Jang does not disclose wherein one or more insulative ferrule positioned between the clamp bar and the surface of the thermally conductive structure and configured to electrically insulate conductive elements of the discrete electronic components from electrical contact or electrical arcing with the thermally conductive structure.
Instead Kling (In Figs 1-2) teaches wherein one or more insulative ferrule (42), (Col 3, II. 7-9) positioned between the clamp bar (26) and the surface of the thermally conductive structure (18) and configured to electrically insulate conductive elements of the discrete electronic components (12) from electrical contact or electrical arcing with the thermally conductive structure (18), (Col 3, II. 10-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling with one or more insulative ferrule positioned between the clamp bar and the surface of the thermally conductive structure and electrically insulate conductive elements of the discrete 
Regarding Claim 13, Jang in view of Kling discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein the clamp bar (100) comprises a plurality of spring clamp elements (120), (Figs 3-4), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6) to maintain thermal contact between a surface of the device housing (housing of 11a) and the thermally conductive structure (stepped portion of case 10 where 11a is disposed on), (Fig 6), (¶ 16, II. 1-4).
Regarding Claim 14, Jang in view of Kling discloses the limitations of claim 13, however Jang (In Figs 1-6) further discloses wherein the plurality of spring clamp elements (120) are formed on a base wall (110) of the clamp bar (100), (Fig 3).
Regarding Claim 16, Jang in view of Kling discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein each of the plurality of discrete electronic semiconductor devices (11a) comprises a switching circuit (11), (¶ 34, II. 4-10).
Regarding Claim 18, Jang in view of Kling discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses wherein the thermally conductive structure 
Regarding Claim 20, Jang in view of Kling discloses the limitations of claim 11, however Jang (In Figs 1-6) further discloses  wherein the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) inward into the enclosed space (enclosed space between 10/20) in a direction substantially perpendicular to the plane of the PCB (PCB to which pins of 11a is electrically adhered to), (Fig 4) and substantially perpendicular to the surface of each housing (Fig 6), the surface of each housing (housing of 11a) being substantially parallel with one another (Fig 4), such that the thermally conductive structure (stepped portion of case 10 where 11a is disposed on) extends inward from the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) to accommodate a required distance (height of stepped portion of case 10 where 11a is disposed on) between the casing (10) wall (wall of 10 on which stepped portion of case 10 where 11a is disposed on) and a lower surface of the PCB (PCB to which pins of 11a is electrically adhered to), the lower surface of the PCB having the discrete electronic components (discrete electronic component on the PCB such as transformer T) attached thereon (Fig 1).
Claims 2, 9, 12, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Casperson (US 5,812,375).
Regarding Claim 2, Jang in view of Kling discloses the limitations of claim 1, however Jang as modified does not discloses wherein the interface further comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the interface further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a thermally conductive and electrically insulative pad between the thermally conductive structure and the surface of each housing to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 9, Jang in view of Kling discloses the limitations of claim 1, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang as modified does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally 
Instead Casperson (In Fig 3) discloses where spring clamp element (40) to maintain thermal contact between a surface of the device housing (housing of 28) and a thermally conductive and electrically insulative pad (43) positioned upon the surface of the thermally conductive structure (35), (Col 5, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the thermally conductive structure to benefit from permitting heat generated by the housing conducted to the electrically conductive structure (Casperson, Col 5, II. 9-13).
Regarding Claim 12, Jang in view of Kling discloses the limitations of claim 11, however Jang as modified does not discloses wherein the system comprising a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure between the surface of each housing and the thermally conductive structure.
Instead Casperson (In Fig 3) teaches wherein the system further comprising a thermally conductive and electrically insulative pad (43), (Col 5, II. 9-13) positioned upon the surface of the thermally conductive structure (35) between the surface of each housing (housing of 28) and the thermally conductive structure (34).

Regarding Claim 19, Jang in view of Kling discloses the limitations of claim 11, however where Jang further discloses wherein the clamp bar (100) includes a plurality of spring clamp elements (120), each spring clamp element (120) compressively securing a respective one of the plurality of devices (11a), (¶ 43, II. 1-6).
However Jang as modified does not disclose where spring clamp elements to maintain thermal contact between a surface of the device housing and a thermally conductive and electrically insulative pad positioned upon the surface of the thermally conductive structure.
Instead Casperson (In Fig 3) discloses where spring clamp element (40) to maintain thermal contact between a surface of the device housing (housing of 28) and a thermally conductive and electrically insulative pad (43) positioned upon the surface of the thermally conductive structure (35), (Col 5, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Casperson with a spring clamp element maintaining thermal contact between a surface of the device housing and a thermally conductive pad positioned upon the surface of the .
Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Bartanen et al (US 5,731,955).
	Regarding Claim 5, Jang in view of Kling discloses the limitations of claim 4, however Jang as modified does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.
	Instead Bartanen (In Figs 1-2) teaches wherein the clamp bar (11) comprises a U-shaped bar (Fig 2), the base wall (bas of 15) being bounded along opposite side edges by side walls (side walls of 15).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Bartanen with a U shaped clamp bar with base and opposing sidewalls to benefit from lower cost multi slide forming of the clip as opposed to requiring the use of an expensive progressive die for forming while preventing over compression and permanent distortion of the spring member during application (Bartanen, Col 3, II. 55-59).
Regarding Claim 15, Jang in view of Kling discloses the limitations of claim 14, however Jang as modified does not disclose wherein the clamp bar comprises a U-shaped bar, the base wall being bounded along opposite side edges by side walls.

	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Bartanen with a U shaped clamp bar with base and opposing sidewalls to benefit from lower cost multi slide forming of the clip as opposed to requiring the use of an expensive progressive die for forming while preventing over compression and permanent distortion of the spring member during application (Bartanen, Col 3, II. 55-59).
Claims 7 and 17 rejected under 35 U.S.C. § 103 as being unpatentable over Jang in view of Kling and further in view of Rippel et al (US 9,443,786).
Regarding Claim 7, Jang in view of Kling discloses the limitations of claim 6, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Rippel (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Rippel with insulated-gate bipolar transistor (IGBT) for discrete semiconductor devices to benefit high power density and lower cost where currents are typically limited by 
Regarding Claim 17, Jang in view of Kling discloses the limitations of claim 16, however Jang is silent with respect to wherein each of the plurality of discrete electronic semiconductor devices comprises an insulated-gate bipolar transistor (IGBT).
Instead Rippel (In Fig 1) teaches wherein each of the plurality of discrete electronic semiconductor devices (123) comprises an insulated-gate bipolar transistor (IGBT), (Col 2, II. 39-46).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Jang with Kling and further with Rippel with insulated-gate bipolar transistor (IGBT) for discrete semiconductor devices to benefit high power density and lower cost where currents are typically limited by thermal constraints and not by turn-on or turn-off safe operating limits (Ripple, Col 2, II. 39-46).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835